In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13-3050

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


YESI IVAN HERNANDEZ SANDOVAL,
a/k/a ADRIAN PAYAN,
                                               Defendant-Appellant.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 09-CR-00308 — Samuel Der-Yeghiayan, Judge.


   ARGUED FEBRUARY 20, 2014 — DECIDED MARCH 28, 2014


   Before EASTERBROOK, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. Yesi Ivan Hernandez Sandoval
pleaded guilty to attempting to possess 20 kilograms of
cocaine. He appeals the district court’s imposition of an
obstruction of justice enhancement, withholding of credit for
acceptance of responsibility, and denial of safety-valve relief
from the statutory mandatory minimum. Finding no error, we
affirm.
2                                                    No. 13-3050

                         I. Background
    Yesi Ivan Hernandez Sandoval, a Mexican citizen, illegally
entered the United States in the mid-1990s. He was voluntarily
removed from the United States on March 2, 2000. After
illegally re-entering the United States, Sandoval was again
voluntarily removed on April 24, 2000, and then a third time
on August 5, 2000. He was subjected to expedited removal on
May 15, 2003, and again on April 12, 2004. Sandoval again
attempted to illegally re-enter the United States and, on July 17,
2005, was convicted of attempted illegal entry by means of
false misrepresentation. Thereafter, he was removed yet again.
Undeterred, Sandoval illegally re-entered the United States
later in 2005 and was arrested after providing a false name to
a police officer during a traffic stop. According to Sandoval, he
pleaded guilty to illegal entry into the United States and to
failing to present identification to law enforcement. He was
removed, but re-entered the United States in 2006. At that time,
he began working for his father’s painting business located in
El Paso, Texas. He continued to work for his father until his
arrest in this case.
    On March 30, 2009, Sandoval met Richard Quinonez at a
truck stop in Monee, Illinois. Sandoval was supposed to
purchase 20 kilograms of cocaine that he believed Quinonez
had transported from Texas. During the meeting, Sandoval
gave Quinonez $500 for fuel expenses and said that he would
pay $300,000 for the cocaine on the following day. Unbe-
knownst to Sandoval, Quinonez had been arrested earlier that
day and was cooperating with law enforcement. Thus,
Quinonez was only carrying sham cocaine and the rendezvous
as surreptitiously recorded by law enforcement. During the
No. 13-3050                                                     3

meeting, Quinonez told Sandoval about all the driving and the
number of drug deliveries he had to do. In turn, Sandoval
remarked that “[s]ometimes we go all the way to Boston.”
When Quinonez pressed him, Sandoval confirmed that the
“work” was over in Boston and that they would send a truck
to Boston. Quinonez then gave Sandoval two duffle bags
containing sham cocaine. Sandoval placed the duffle bags in
his vehicle and departed.
    Subsequently, law enforcement stopped Sandoval’s vehicle.
A search of the vehicle revealed cocaine as well as the duffle
bags full of sham cocaine. Sandoval denied knowing what was
inside the duffle bags. Sandoval was arrested and charged with
attempted possession of cocaine in violation of 21 U.S.C.
§§ 841, 846. At the time of his arrest, Sandoval gave a false
name—Adrian Payan—to the arresting officers.1 Sandoval
continued to invoke the Payan alias at his pretrial services
interview, initial appearance, and other court proceedings. The
district court granted Sandoval bond and released him on his
own recognizance.
    In January 2012, the government finally learned Sandoval’s
true identity and that he was present illegally in the United
States. Sandoval’s bond was then revoked and he was taken
into custody.
    On April 1, 2013, about two weeks before trial, Sandoval
met with the prosecutor and law enforcement officers for a
safety-valve interview. At the interview, Sandoval stated that


1
  According to Sandavol, he acquired the Payan alias in New Mexico
around 2006 or 2007.
4                                                          No. 13-3050

he was in Chicago on the day of his arrest to visit a family
friend and not to traffic in narcotics. He asserted that someone
he knew only as “Black Diamond” contacted him and asked
him to pick up the drugs from Quinonez and deliver them to
someone else as a favor. He stated that he only learned that he
was picking up cocaine when he met Quinonez. Sandoval
stated that he was supposed to receive between $500 and
$1,000 for helping “Black Diamond.” He also explained that he
had just made up the $300,000 figure when meeting with
Quinonez in order to make his role in picking up the drugs
appear more credible.
    Sandoval elected to plead guilty shortly before trial. As a
factual basis for his plea, Sandoval stated: “I only knew that I
was going to pick up drugs but I did not know what type of
drugs it was. I also knew that I had to deliver it to someone
else but I did not know who that other person was.”2
    At sentencing, the government argued that Sandoval’s use
of the Payan alias constituted obstruction of justice. Thus, the
government sought a two-level upward adjustment to
Sandoval’s offense level pursuant to U.S.S.G. § 3C1.1. For his
part, Sandoval argued that his decision to plead guilty demon-
strated acceptance of responsibility, and he sought a two-level
downward adjustment pursuant to U.S.S.G. § 3E1.1(a). Each
side opposed the other’s proposed adjustment. Additionally,
Sandoval’s offense carried a statutory minimum sentence of
120 months. See 21 U.S.C. § 841(b)(1)(A). But 18 U.S.C.

2
  Because Sandoval’s plea was blind, the district court told him: “I ask a
defendant only to tell me as to what you did relating to the count that
you’re pleading guilty … .”
No. 13-3050                                                      5

§ 3553(f), the so-called “safety valve,” eliminates the applicabil-
ity of any statutory minimum sentence provided certain
conditions are met. See also U.S.S.G. § 5C1.2. One of those
conditions is that “the defendant has truthfully provided to the
Government all information and evidence the defendant has
concerning the offense or offenses that were part of the same
course of conduct or of a common scheme or plan … .” 18
U.S.C. § 3553(f)(5). Sandoval argued that he was entitled to the
safety valve based, in part, on his April 1, 2013, meeting with
the prosecutor and law enforcement officers. The government
disagreed.
    The district court concluded that Sandoval’s misrepresenta-
tions about his identity at arrest and throughout the criminal
proceedings warranted the obstruction of justice enhancement.
The district court also denied Sandoval’s requests for the
acceptance of responsibility downward adjustment and
application of the safety valve. As a result, the district court
calculated Sandoval’s guidelines range at 188–235 months. If
the district court had declined to impose the obstruction of
justice enhancement and had granted the acceptance of
responsibility reduction, then Sandoval’s guidelines range
would have been 97–121 months. Moreover, because the
district court did not apply the safety valve, Sandoval’s
sentence had to be at least 120 months.
     Ultimately, the district court imposed a sentence of 140
months’ imprisonment. The district court remarked that “even
if there was no mandatory minimum, I would have sentenced
the defendant based on all the factors to 140 months of impris-
onment based on the quantity of the drugs, the aggravating
circumstances, other aggravating circumstances that the Court
6                                                     No. 13-3050

has addressed and based on the mitigating circumstances, that
he indicates he’s a changed man.” Sandoval appeals his
sentence.
                          II. Analysis
    On appeal, Sandoval challenges the imposition of the
obstruction of justice enhancement, the withholding of credit
for acceptance of responsibility, and the denial of safety-valve
relief from the statutory mandatory minimum. Sandoval’s first
two challenges concern the district court’s calculation of his
guidelines range. See United States v. Chapman, 694 F.3d 908, 913
(7th Cir. 2012) (“To avoid procedural error, sentencing judges
must correctly calculate the guidelines range, evaluate the
factors in 18 U.S.C. § 3553(a), and rely on properly supported
facts.”). “We review de novo the district court’s legal interpreta-
tion of sentencing guidelines and review factual findings for
clear error.” United States v. Harris, 718 F.3d 698, 703 (7th Cir.
2013). But “[w]e review a district court’s acceptance of respon-
sibility determination for clear error.” United States v. Fudge,
325 F.3d 910, 923 (7th Cir. 2003). Respecting his third challenge,
Sandoval bears the burden of proving that the safety valve
applies. United States v. Acevedo-Fitz, 739 F.3d 967, 970 (7th Cir.
2014). “We review a district court’s refusal to apply the safety
valve for clear error.” Id.
    Sentencing Guideline § 3C1.1 provides for a two-level
upward adjustment where “the defendant willfully obstructed
or impeded, or attempted to obstruct or impede, the adminis-
tration of justice with respect to the investigation, prosecution,
or sentencing of the instant offense of conviction … .” And
Application Note 4 to that guideline states that the enhance-
No. 13-3050                                                       7

ment applies where the defendant provided “materially false”
information to law enforcement or judicial officers.
    However, Application Note 5(A) states that the guideline
ordinarily should not be applied where the defendant merely
provided “a false name or identification document at arrest,
except where such conduct actually resulted in a significant
hindrance to the investigation or prosecution of the instant
offense.” Sandoval contends that his use of the Payan alias falls
within the scope of Application Note 5(A) because his lie did
not actually result in a significant hindrance to the investiga-
tion or prosecution of his drug distribution offense. However,
we have previously had occasion to interpret Application Note
5(A), and we held that it only applies to “the provision of false
information at the time of arrest.” United States v. Bedolla-Zavala,
611 F.3d 392, 396 (7th Cir. 2010) (emphasis in original). Appli-
cation Note 5(A) does not apply where the defendant makes
false statements to a court officer after arrest. Id. (“This
distinction in the application note embodies the Commission’s
reasoned—and realistic—judgment that a false statement to a
court officer, in the preparation of a specific report to be used
by the court for a specific decision, is a far more serious matter
than an opportunistic lie made during the confrontation of an
arrest situation.”).
   Sandoval also argues that his lie was not “material,” within
the meaning of Application Note 4, because his lie did not
“tend to influence or affect” his criminal prosecution. See
U.S.S.G. § 3C1.1, Application Note 6. But this argument is also
foreclosed by Bedolla-Zavala. In that case, we observed that
“[p]ersonal information is a highly relevant factor in determin-
ing whether a defendant should remain in custody or be
8                                                   No. 13-3050

granted bond, and thus is material not only at sentencing, but
at arraignment.” Bedolla-Zavala, 611 F.3d at 396. Thus, we held
that the defendant’s use of a false identity was “material”
because, “when coupled with deception about his legal status
in the United States, certainly could have influenced the
district court’s decision about whether or not to detain him
following his arraignment.” Id. This holding applies equally to
Sandoval, who lied about his identity and thereby concealed
his illegal presence within the United States. Indeed, once the
district court learned of Sandoval’s true identity and immigra-
tion status, the court revoked Sandoval’s bond and had him
taken into custody. This indicates that Sandoval’s lie “tend[ed]
to influence or affect” the district court’s decision about
whether to detain Sandoval following his arraignment. Id.
Moreove r, Sandoval had a number of prior
convictions—mostly related to his illegal entries into the
United States. Thus, Sandoval’s use of the Payan alias also
“could certainly have influenced the” district court’s bond
decision by misleading the court into thinking that he was a
first-time offender. Id. Sandoval does not contend that we
should overrule Bedolla-Zavala. Consequently, Sandoval has
failed to establish that the district court erred in imposing the
obstruction of justice enhancement.
    Next, Sandoval challenges the district court’s denial of
credit for acceptance of responsibility. He concedes that
Application Note 4 to Guideline § 3E1.1 provides that
“[c]onduct resulting in an enhancement under § 3C1.1 (Ob-
structing or Impeding the Administration of Justice) ordinarily
indicates that the defendant has not accepted responsibility for
his criminal conduct.” But Sandoval points out that the
No. 13-3050                                                     9

application note goes on to state that “[t]here may, however, be
extraordinary cases in which adjustments under both §§ 3C1.1
and 3E1.1 may apply.”
    Sandoval contends that his case is extraordinary because
his use of the Payan alias did not actually impede the prosecu-
tion of the case, he did not flee after being released on bond, he
maintained contact with the pretrial services department, he
pleaded guilty, and he participated in a safety-valve interview
wherein he admitted to his involvement in the drug transac-
tion. We disagree. Sandoval’s deception regarding his identity
was repeated and long-lasting. And it was only because the
government discovered the truth that Sandoval’s deception
was eventually uncovered. Moreover, refraining from becom-
ing a fugitive is the bare minimum expected of every criminal
defendant. It is far from extraordinary. Additionally, Sandoval
did not plead guilty until one week before trial—after the
government had uncovered his true identity and prepared for
trial. And his factual account of the offense offered in support
of his guilty plea was minimal.
   Regarding his safety-valve interview, Sandoval provided
the government with little helpful information. More impor-
tantly, Sandoval made a number of implausible or false
assertions. For example, he claimed that he was sent to pick up
twenty kilograms of cocaine by someone he did not know and
was instructed to deliver it to someone he did not know. He
asserted that he was performing the pick-up merely as a
“favor” for the person he did not know and that he made up
the $300,000 figure when telling Quinonez how much he was
going to pay for the cocaine. Sandoval also claimed that he did
not know that he was picking up cocaine until Quinonez told
10                                                  No. 13-3050

him so. Yet the recording of Sandoval and Quinonez’s meeting
reveals that Quinonez never told Sandoval that the duffle bags
contained cocaine. Furthermore, Sandoval spoke with
Quinonez about drug trafficking and discussed traveling to
Boston for “work.” But Sandoval did not reveal anything about
Boston during the safety-valve interview. See 18 U.S.C.
§ 3553(f)(5) (providing that the defendant must truthfully
provide all information and evidence) (emphasis added).
    Sandoval points to nothing demonstrating that his case
reflects extraordinary acceptance of responsibility. And the
district court did not clearly err in finding that Sandoval “was
not truthful in his statements to the government … .” Conse-
quently, the district court did not clearly err in declining to
grant Sandoval credit for acceptance of responsibility. For the
same reasons, the district court did not clearly err in refusing
to apply the safety valve. See Acevedo-Fitz, 739 F.3d at 970
(“[The defendant] bore the burden of proving by a preponder-
ance of the evidence ‘that he provided a full and honest
disclosure.’” (quoting United States v. Montes, 381 F.3d 631, 637
(7th Cir. 2004))).
                        III. Conclusion
    There is no dispute that Sandoval deceived court officers
about his identity and citizenship. And the district court did
not clearly err in finding that Sandoval failed to express
extraordinary acceptance of responsibility for his crime and
that he did not truthfully provide all information and evidence
related to his criminal conduct at his safety-valve hearing.
Therefore, the district court did not err in imposing the
obstruction of justice enhancement, withholding credit for
No. 13-3050                                              11

acceptance of responsibility, or denying safety-valve relief
from the statutory mandatory minimum. Consequently, we
AFFIRM Sandoval’s sentence.